Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 22, 2014

                                            No. 04-14-00891-CR

                                        IN RE Samuel ESPINOZA

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On December 19, 2014, relator filed a pro se petition for writ of mandamus. The court
has considered relator’s petition and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relator’s request for leave to file the petition for writ of mandamus is DENIED AS MOOT. The
court’s opinion will issue at a later date.

           It is so ORDERED on December 22, 2014.


                                                                     _____________________________
                                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2014.



                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court




1
 This proceeding arises out of Cause No. 5924, styled The State of Texas v. Samuel Espinoza, pending in the 229th
Judicial District Court, Duval County, Texas, the Honorable Ana Lisa Garza presiding.